                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 SOUTHERN DIVISION

 CHRIS MALONE,
                                     Plaintiff,

 v.

 STEVEN ANGLE, in his individual and
 official capacity as , Chancellor at the                       Case No.
 University     of   Tennessee-Chattanooga;
 MARK WHARTON, in his individual and
 official capacity as Vice-Chancellor and
 Athletic Director at the University of
 Tennessee–Chattanooga;     and     RUSTY
 WRIGHT, in his individual and official
 capacity as Head Football Coach at the
 University of Tennessee–Chattanooga,

                                     Defendants.




                                SUMMONS IN A CIVIL ACTION


 TO:    RUSTY WRIGHT, Head Football Coach, UT Chattanooga, 407 McKenzie Arena, 720 E.
        4th Street, Chattanooga, TN 37403

        A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day your received
 it) – or 60 days if you are the United States or a United States agency, or an officer or employee
 of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff
 an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney whose
 name and address are:




Case 1:21-cv-00089-TAV-SKL Document 2-4 Filed 04/27/21 Page 1 of 2 PageID #: 20
  Douglas A. Churdar______                            Stephen S. Duggins
 CHURDAR LAW FIRM                                     LAW OFFICE OF STEPHEN S. DUGGINS
 Douglas A. Churdar (Fed. No. 5220)                   Stephen S. Duggins (BPR 13222)
 (subject to admission pro hac vice)                  8052 Standifer Gap Road, Suite B
 304 Pettigru Street                                  Chattanooga, TN 37421
 Greenville, SC 29601                                 Phone: (423) 635-7113
 Phone: (864) 233-0203                                Fax: (423) 635-7114
 Fax: (864) 233-3020                                  Email: steve@stevedugginslaw.com
 Email: dachurdar@churdarlaw.com


        If you fail to respond, judgment by default will be entered against you for the relief

 demanded in the complaint. You also must file your answer or motion with the court.

                                              CLERK OF COURT

 Date: _______________________                _______________________________________
                                                    Signature of Clerk or Deputy Clerk




                                            Page 2 of 2

Case 1:21-cv-00089-TAV-SKL Document 2-4 Filed 04/27/21 Page 2 of 2 PageID #: 21
